An elemental rule of statutory construction, which is well stated by Mr. Justice SUTHERLAND in delivering the opinion of the Supreme Court of the United States in Connally v. GeneralConstruction Company, 46 Sup. Ct. Rep., 126, is as follows:
"That the terms of a penal statute creating a new offense must be sufficiently explicit to inform those who are subject to it what conduct on their part will render them liable to its penalties is a well-recognized requirement, consonant alike with ordinary notions of fair play and the settled rules of law; and a statute which either forbids or requires the doing of an act in terms so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application violates the first essential of due process of law. InternationalHarvester Co. v. Kentucky, 234 U.S. 216, 221, 34 S.Ct., 853, 58 L.Ed., 1284; Collins v. Kentucky, 234 U.S. 638, 34 S.Ct., 924, 58 L.Ed., 1510."
Applying the foregoing rule to the statute here involved, I am of the opinion that it is invalid for uncertainty of meaning. I, therefore, respectfully dissent from the contrary holding of my associates. *Page 130